Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 1 of 21
                                       Naomi Sinclair                         May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                            Page 5

1                            P R O C E E D I N G S
2                                      * * * * *
3                           NAOMI DERRICE SINCLAIR,
4         having been first duly sworn, was examined and
5                            testified as follows:
6                                    EXAMINATION
7      BY MS. GESSNER:
8             Q      Good morning, Ms. Sinclair.                         My name is
9      Michelle Gessner.           We met before.              And I represent
10     Mr. Flowers in this case against Electrolux.
11                   For the record, would you please state
12     your full name.
13            A      Naomi Derrice Sinclair.
14            Q      What is your address?
15            A      1509 Scarborough Circle, Concord, North
16     Carolina 28205.
17            Q      Is that the address where you're located
18     right now?
19            A      Yes.
20            Q      What's your telephone number?
21            A      (770) 820-1634.
22            Q      What is your date of birth?
23            A      Six/21/85.
24            Q      What is your race?
25            A      I'm African-American.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 2 of 21
                                       Naomi Sinclair                           May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 41

1              A     So Flowers, Stein, David Rathy.
2              Q     Can you spell that for madam court
3      reporter?
4              A     Sure.     It's David traditional D-A-V-I-D
5      and last name R-A-T-H-Y.               Let's see Cameron Brown,
6      C-A-M-E-R-O-N, last name Brown.                    There was one more.
7      I can't recall -- I can't recall what his name is.
8              Q     Robert Kean?
9              A     Did I say Robert Kean already?                      Yes.
10     Robert Kean.
11             Q     That's five individuals.                  Do you recall
12     anyone else that you were involved since 2019 to the
13     present in putting that employee on PIP?
14             A     There was one more employee.                    I can't
15     recall his name.          He's still actually with us.                     He
16     is in Fletcher.         I can't recall -- remember his
17     name.
18             Q     Did you say Fletcher?
19             A     He's in Fletcher, North Carolina.                      A
20     different facility.
21             Q     So Mr. Flowers, Stein, Rathy, Brown and
22     Kean all at Electrolux headquarters?
23             A     No.     All except for Rathy.
24             Q     Are Mr. Rathy, Mr. Brown still employed by
25     Electrolux?

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 3 of 21
                                       Naomi Sinclair                       May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 52

1             A      Yes.
2             Q      What did you do -- tell me everything you
3      did to try to understand the change in Mr. Flowers'
4      performance evaluations.
5             A      So prior to even placing him on the PIP,
6      having a discussion with his current manager, Kopal,
7      and understanding the challenges she was having.                            I
8      also had a conversation with Brenda, who was his
9      former manager at a point, to understand, you know,
10     his history and just to discuss the performance
11     issues that he was currently having.
12                   And Brenda informed me that they were
13     not -- they were not new issues.                    She had
14     experienced some of the performance challenges in
15     the past prior.
16            Q      What performance challenges are you
17     testifying about that Brenda indicated she had
18     experienced prior?
19            A      The specifics, I don't recall what the
20     specifics were, but I do know that she stated she's
21     had, you know, coaching moments with him, in that,
22     you know, again, some of the things that Kopal was
23     speaking about she was having challenges with.
24     Specifics, I can't recall.                Some of them are
25     outlined in the PIP, but Brenda would have those

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 4 of 21
                                       Naomi Sinclair                       May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 65

1              A     Correct, no.
2              Q     At any point, did you learn that
3      Mr. Flowers has a disability?
4              A     After he was terminated, yes.
5              Q     How is it you learned that Mr. Flowers had
6      a disability or has a disability?
7              A     Yes, through this case.
8              Q     Were you aware that Mr. Flowers had some
9      illnesses requiring hospital stays and some
10     emergency leave?
11             A     Yes.
12             Q     How is it you became aware that
13     Mr. Flowers had required some hospital stays and
14     emergency leave?
15             A     That was after this case, I found out that
16     he had previously, you know, needed hospitalization.
17     Other than that, it was sick days.                      I didn't know it
18     was due to any kind of disability or serious medical
19     need.
20             Q     So I think your testimony -- I understand
21     it -- after the lawsuit was filed you learned about
22     Mr. Flowers' disability; however, you were aware
23     that Mr. Flowers needed emergency leave, sick leave
24     while he was still employed with Electrolux before
25     he was terminated, correct?

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 5 of 21
                                       Naomi Sinclair                       May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 66

1             A       Emergency -- sick leave -- well, yes, he
2      was -- yes, did take off from, you know, PTO or
3      feeling ill, yes, sick leave, correct.
4             Q       Did you do anything at any point in time
5      to determine whether Mr. Flowers needed an
6      accommodation related to his disability?
7             A       No, because I didn't know he had one.
8             Q       But you are aware that Mr. Flowers had to
9      take several medical days off in a row right before
10     his termination, correct?
11            A       I didn't know that they were due to
12     medical reasons.          I knew that he did take days from
13     being sick.       That could be a cold, a cough or, you
14     know, I did not -- I wasn't aware that it was due to
15     a medical reason, no.
16            Q       But you were aware that he had had
17     emergency leave in the past requiring him to take
18     time off from work, correct?
19            A       Correct.
20            Q       Did you --
21                    MR. ALEXANDER:          I apologize.           I've got
22            somebody at the front door and no one else is
23            home.     Could we take just about a 30-second
24            break and I'll be right back?
25                    MS. GESSNER:         Let's make it five minutes.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 6 of 21
                                        Naomi Sinclair                       May 11, 2021
                        Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 67

1              That's good.
2                      (A recess was taken from 11:15 to 11:25
3              a.m.)
4      BY MS. GESSNER:
5              Q       As a reminder, Ms. Sinclair, you're under
6      oath.       Do you understand that?
7              A       Yes.
8              Q       Prior to participating in --
9      well -- strike that.
10                     I think you indicated earlier you called
11     Fisher Phillips after the decision had been made to
12     terminate Flowers but before he was informed; is
13     that correct?
14             A       Correct.
15             Q       Did you discuss -- did you -- were you
16     concerned at all that -- with Mr. Flowers being
17     absent just prior to his termination that there may
18     be some legal risk?
19             A       No.
20             Q       Why?
21             A       Because he was only out at that time, I
22     think, for maybe a couple of days.                       So, yeah, there
23     weren't any concerns -- yeah, there weren't any
24     concerns because of that.                 It was -- yeah.
25             Q       Did you ask -- did you discuss with anyone

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 7 of 21
                                       Naomi Sinclair                       May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 68

1      whether or not the performance improvement plan
2      should be extended in light of Mr. Flowers' need for
3      leave prior to his termination.
4              A      No, because I wasn't aware he had a need
5      for leave prior to the termination, or at any, yeah,
6      point, during the PIP.
7              Q      At any point during the PIP, you weren't
8      aware that he needed medical leave?
9              A      That he needed to take official leave?
10     No.     I thought he was out just due to, again, being
11     sick.       I didn't know whether that sick was a cold.
12     I didn't know the extent of what his being out was.
13     I think even at one point, Kopal informed me it was
14     due to back pain.          So I wasn't aware that it was due
15     to him needing a leave for an extended amount of
16     time at any time.
17             Q      Did you ever have a single conversation
18     with Mr. Flowers regarding his need for leave to
19     tend to his medical condition?
20             A      I did not because his attendance wasn't
21     never an issue that we -- it was never a problem.
22             Q      So, again, I'm going to show you a
23     document just to have a clear record here.                        So give
24     me just a second.
25             A      Okay.

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 8 of 21
                                       Naomi Sinclair                       May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 69

1             Q      Do you see a document on your screen?
2             A      Yes.
3             Q      I've marked this document as Bates Number
4      67180 as Exhibit 1 to your deposition, and it
5      appears to be an email that Kopal Rawat sent on
6      October 1 to Jobbie Flowers, Ramesh, Ravi, Robbie,
7      Roy --
8                    (Exhibit Number 1 was identified.)
9             A      Sertac.
10            Q      -- indicating that you are the HR BP as of
11     10/1/2019; do you see that?
12            A      Yes.
13            Q      I know you're not copied on it, but I
14     think I you already testified.                   That was the first
15     day in which you became the HR business partner for
16     Kopal's team; correct?
17            A      Officially, yes.
18            Q      And again, you've testified you didn't do
19     any independent investigation into any records
20     regarding Jobbie Flowers prior to October 1, 2019 to
21     find out what had been going on with him before you
22     took over as HR BP; is that right?
23            A      That's correct.
24            Q      Other than the one conversation you had
25     with Brenda Simpson about his past performance, you

                                  Veritext Legal Solutions
     800.743.DEPO (3376)      calendar-carolinas@veritext.com    www.veritext.com
      Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Page 9 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 108

1             A      Surprised that he thought he was being,
2      you know, treated differently because of race or
3      because the PIP was given because of his race.                          And,
4      you know, the mention of his disability -- because
5      again, we had no idea that he had a -- that he had
6      diabetes and, you know, also because there was no
7      mention of his race during or after or, you know,
8      before this, before receiving that, his attorney
9      letter.
10            Q      When you say that, again, only to you, is
11     that correct, any time between October -- any time
12     prior to October 1, 2019, you never availed yourself
13     to Mr. Flowers to have a one-on-one conversation,
14     correct?
15            A      Well, we didn't have one-on-one
16     conversation, but even during the PIP meeting and
17     simply as he emailed me regarding his personnel
18     file, if he would have reached out and said, I want
19     to have a meeting with you, they I would have
20     definitely made time to meet with him.
21            Q      You never went back to determine whether
22     Mr. Flowers had asked for a mediator and had
23     expressly complained about the way he was being
24     treated by Ms. Rawat before the PIP or after, did
25     you?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      10 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 130

1      where you're copied and Brenda's copied to Jobbie
2      that says:       Since last monthly follow up,
3      December 9th, we have missed two weeks due to
4      company holidays or your vacation/sick leaves.                          For
5      this reason, your evaluation period has been
6      extended, and I will be scheduling the second month
7      follow up on January 22.
8                    Do you see that?
9             A      Yes.
10            Q      It doesn't say anywhere in here that
11     Brenda and Naomi have agreed to extend the follow
12     up, does it?
13            A      It does not.
14            Q      In fact, it says that she, Ms. Rawat, has
15     agreed to extend, correct?
16            A      I don't see where she says she has
17     extended.      It just says "your evaluation period has
18     been extended and I will be scheduling the second
19     month followup meeting."
20            Q      And "I will be scheduling the second month
21     followup on January 22."
22                   Do you see that last phrase?
23            A      I do, yes.
24            Q      Again, does Exhibit 12 in any way refresh
25     your recollection of the conversation you had on

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      11 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 131

1      December 9th was about Jobbie?
2             A      You mean the Skype conversation between
3      Kopal and I?
4             Q      Yes, ma'am.
5             A      It's likely -- I don't remember the actual
6      meeting, what took place or what led her to ask me
7      to go over the PIP.            I don't remember, again,
8      verbatim.      I don't remember the specific meeting.
9      But again, it's very likely that that was the
10     scenario that presented itself is the reason why she
11     asked me to review the PIP again with him.
12            Q      And you're aware that Kopal and Jobbie had
13     one-on-ones other than these monthly meetings,
14     correct?
15            A      Correct.
16            Q      You never sat in on any of those
17     one-on-ones to determine or observe how Kopal
18     conducted herself in these one-on-one meetings with
19     Mr. Flowers, did you?
20            A      I did.
21            Q      You did?
22            A      I did sit in one, yes, I did.
23            Q      When did you sit in a one-on-one meeting
24     with Kopal and Jobbie?
25            A      I believe it was in January.                    It was in

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      12 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 150

1      anything to review any of the chronology of events
2      that happened prior to you taking on HR business
3      partner by email, correct?
4             A      By email, no.
5             Q      Only spoke to Kopal?
6             A      And Brenda.
7             Q      You never reached out to Jobbie to
8      get -- to have a one-on-one just with him to
9      understand his perspective as to what may have been
10     going on prior to you becoming the HR business
11     partner, correct?
12            A      Correct.
13            Q      He actually sent you the email asking for
14     his employee file, only copied you in which you had
15     an open opportunity to invite him to sit down and
16     talk and you didn't ask him to; is that true?
17            A      Well, I did ask him to let me know if
18     there were any issues.              But again, just as that
19     email was sent asking for that, my calendar was
20     open, so he could have put time on my calendar to
21     talk or suggested it, similar to how it was
22     suggested in the past with Alexa.
23            Q      You, at no point, made any effort
24     whatsoever to schedule time with Jobbie to speak
25     with him his experience with Rawat, did you?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      13 of 21
                                       Naomi Sinclair                         May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                          Page 152

1              Q     To the urgent care; do you understand
2      that?
3              A     Yes.
4              Q     And on Exhibit 14, the very next day on
5      January 14th, Mr. Flowers was out sick after having
6      to go to urgent care, the evening before; do you see
7      that?
8              A     Yes.
9              Q     You don't recall whether you knew in
10     realtime this was going on or not; is that true?
11             A     That's correct.
12             Q     I'm going to show you what's been marked
13     as Exhibit 16 which reflects another email where
14     Mr. Flowers was out sick on January 15th.                           Do you
15     see that as well?
16                   (Exhibit Number 16 was identified.)
17             A     Yes.
18             Q     He was out from the 13th through the 15th.
19     Were you aware that Mr. Flowers had had a medical
20     event requiring to be out these three days?
21             A     It's likely.          I can't recall.               Kopal may
22     have reached out and informed me.                     But again,
23     usually managers don't, unless it goes beyond that
24     three-day period.          But so she.
25             Q     Even an employee that you're aware has a

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      14 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 154

1      January 16, 2020 because he had just taken three
2      medical days?
3             A      There wasn't a need to do anything, again,
4      based on the one-on-one that we had with him.                          It
5      was pretty evident that, you know, how the progress
6      of his PIP or the outcome, what it would be.                         So it
7      was -- no need to look into this further or about
8      his days being out of the office, because again, it
9      wasn't -- it wasn't to the point where he needed to
10     request an official leave of absence because he had
11     only been out of the office three days, and he
12     didn't express the need to be out longer or he
13     wasn't out longer even if he didn't express the need
14     for it.
15     BY MS. GESSNER:
16            Q      So let me make sure I understand.                     Even
17     though you knew that Mr. Flowers had a disability,
18     your testimony is that you put your head in the sand
19     and pretended that he didn't take the three days off
20     and even do anything to make sure he received FMLA
21     paperwork or any type of paperwork following these
22     three days even after Mrs. Rawat came to you with a
23     writeup just the day following?
24            A      Incorrect.        I mean, he had already had the
25     number for UNUM, he had been provided that to his

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      15 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 158

1             A      I'm aware, yes.
2             Q      So you say you meet with him after, but
3      the date of the email regarding the plan doc is on
4      January 16, correct?
5             A      Again, he had taken vacation or had leave.
6      So whether it was that specific time where he took
7      the days off or the vacation, sick days, not sure.
8      Whether it was before, not sure.                    There had been a
9      number of, you know, times where he had taken
10     vacation or, you know, a couple days of leave, you
11     know, in and out of the office, sick time.                         So --
12     but it was somewhere around there.
13            Q      Okay.     What do you recall about this
14     one-on-one meeting that you so vividly remember
15     attending but don't remember when it was?
16            A      Yeah, I recall -- and the reason why is
17     it's rare that an employee, you know, is questioned
18     by their manager, specifically in this case he was
19     asked about what he had been working on, what
20     projects, what he had been completing throughout
21     that week, and his response stood out to me because,
22     you know, he kind of had a smirk, and he stated that
23     he had been checking some emails, and that he
24     completed one assignment.                And I wasn't really
25     familiar with the length of time that it took to

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      16 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 159

1      complete whatever that assignment was, so I remember
2      asking, you know, Okay.              Well, how long does it
3      usually take to complete this assignment that he's
4      stating he's worked on for the past three or four
5      days?       And the time period that Kopal responded
6      with, it was not even a half a day worth of work.
7                     And so, you know, again, that stood out to
8      me, that situation because I said, Okay.                          We have an
9      employee that is on a performance improvement plan
10     and is not able to at least try to muster up some,
11     you know, reason as to why he hasn't been working
12     for a few days while he's at work but not
13     performing, it's quite unusual.
14                    And then, again, at the end, as Jobbie
15     always did, he wrapped it up in a positive way,
16     stating -- you know, he just had a very positive
17     attitude at the end of it.
18                    And Kopal was very serious in delivering
19     the message to him, and it was just a disconnect
20     there by -- it was a disconnect there.                        So like I
21     said, again, that's memorable because things like
22     that usually don't happen, and that stood out to me.
23             Q      And you did testify just a few moments ago
24     that this meeting occurred after Mr. Flowers had
25     been out of the office on medical leave, correct?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      17 of 21
                                       Naomi Sinclair                           May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 160

1              A     I don't know if it was medical leave or
2      vacation.
3              Q     Again, you are unaware of whether
4      Mr. Flowers took any vacation in January of 2020,
5      correct?
6              A     I don't monitor -- correct, because I
7      don't monitor vacation or leave unless it's to the
8      point where it is, you know, it's brought to my
9      attention as a salaried exempt employee.                          He's
10     allowed -- like any employee, allowed to take up to
11     three days of leave without me being informed.
12             Q     You were aware he was out of the office on
13     a medical leave from the 13th through the 15th of
14     January, correct?
15             A     I guess when you say "medical," to me I
16     think of -- I was aware he was sick, but I didn't
17     know that it was a medical situation, medical leave.
18             Q     Does everyone who's sick go to urgent
19     care?
20             A     Everyone who's sick, no.
21             Q     Isn't urgent care for urgent illnesses?
22             A     Yeah, could be.
23             Q     You're aware that Mr. Flowers went to
24     urgent care on the 13th of January, correct?
25             A     Correct.       Again, I went to urgent care for

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      18 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 161

1      a bee sting.       So --
2             Q      You don't have diabetes, do you?
3             A      I don't.
4             Q      When was the decision made to terminate
5      Mr. Flowers?
6             A      After that one-on-one.
7             Q      So whatever date the one-on-one you say
8      you attended was when the decision was made to
9      terminate?
10            A      Is when Kopal and I had a discussion
11     following that meeting, you know, the next step
12     being termination.
13            Q      Again, my question is very specific.                      When
14     did Electrolux make the decision to terminate Jobbie
15     Flowers?
16            A      It had to be within -- again, the
17     discussion begun after that meeting.                       The final
18     decision was made, maybe within the next day or two,
19     once, you know, Brenda, Kopal and I met to discuss
20     what had taken place up until that point.
21            Q      Again, during this one-on-one that you
22     recall, Mr. Flowers didn't raise his voice, correct?
23            A      No, he did not.
24            Q      He didn't stomp out of the meeting,
25     correct?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      19 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 162

1             A      No, he did not.
2             Q      He didn't refuse to do any work, did he?
3             A      No.
4             Q      Did you contact Fisher Phillips prior to
5      Mr. Flowers being terminated?
6             A      Yes.
7             Q      Do you recall when?
8             A      Within, I would say, maybe the week of or
9      the week prior to him being terminated.
10            Q      Why did you contact Fisher Phillips?
11            A      Just a process I normally take to walk
12     through, you know, where we are, what led to this
13     decision and the progress of the PIP and just so
14     that, you know, they're in the know as to what has
15     taken place.
16            Q      Again, I think you testified a couple
17     hours ago but I want to be clear, the PIP is the
18     first step in the process and it's your practice to
19     always contact Fisher Phillips before you put
20     someone on a PIP; is that correct?
21            A      Yes, 99 percent of the time, yes.
22            Q      Were you present at the meeting when
23     Mr. Flowers informed you he was being terminated?
24            A      Yes.
25            Q      Who else was present?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      20 of 21
                                       Naomi Sinclair                        May 11, 2021
                       Flowers, Jobbiev. Electrolux North America, Inc

                                                                         Page 163

1              A     Brenda Simpson and Kopal.
2              Q     And it is true that the performance
3      improvement period was cut short for Mr. Flowers;
4      isn't that true?
5              A     That's correct.
6              Q     Why?
7              A     Because there wasn't progress that was
8      being made.         Yeah, it wasn't any progress being
9      made.
10             Q     According to Kopal, correct?
11             A     Correct.
12             Q     Once you received a copy of the EEOC
13     charge filed by Mr. Flowers, did you in any way --
14     do you participate in any internal interviews of
15     witnesses regarding Mr. Flowers?
16             A     No.
17             Q     Did any other employee ever complain to
18     you about Mr. Flowers?
19             A     No.
20             Q     Isn't it true that all of the feedback you
21     are aware of regarding Mr. Flowers' performance came
22     directly from Ms. Rawat?
23             A     And Brenda Simpson, yes.
24             Q     And Ms. Simpson's evaluation of him was
25     all before Ms. Rawat; is that correct?

                                 Veritext Legal Solutions
     800.743.DEPO
     Case 3:20-cv-00517-RJC-DCK Document 13-3 Filed 06/30/21 Pagewww.veritext.com
                  (3376)     calendar-carolinas@veritext.com      21 of 21
